\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 25, 2011 CNO Financial Group, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 001-31792 75-3108137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11825 North Pennsylvania Street Carmel, Indiana46032 (Address of Principal Executive Offices) (Zip Code) (317) 817-6100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 25, 2011, CNO Financial Group, Inc. (the “Company”) issued a press release announcing preliminary financial results for the quarter ended March 31, 2011.A copy of the Company’s press release is attached hereto as Exhibit 99.1. Item 7.01. Regulation FD Disclosure. On April 25, 2011, the Company also announced that it is seeking to amend its senior secured credit facility to reduce the interest rate and make other changes to provide additional operating flexibility.A copy of the Company’s press release is attached hereto as Exhibit 99.1. The information contained under Item 2.02 and 7.01 in this Current Report on Form 8-K (including Exhibit 99.1) is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section. The information contained in this Current Report on Form 8-K shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in any such filing. Item 9.01(d). Financial Statements and Exhibits. The following materials are furnished as exhibits to this Current Report on Form 8-K: Press release of CNO Financial Group, Inc. dated April 25, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CNO Financial Group, Inc. Date: April 25, 2011 By: /s/ John R. Kline John R. Kline Senior Vice President and Chief Accounting Officer 3
